OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 18,1962. In this proceeding to discipline respondent for professional misconduct, both the petitioner and respondent move to confirm in part and disaffirm in part the report of the special referee.
There were 13 charges of misconduct alleged in the petition. The special referee sustained charges 3, 4, 5, 9,10 and 11 and failed to sustain charges 1, 6, 7, 8, 12 and 13. Charge 2 has been withdrawn by the petitioner.
The special referee found respondent guilty of the following allegations of misconduct: misrepresenting facts to a Justice of the Supreme Court and to an adversary attorney; *54failing to properly maintain an escrow account and commingling clients’ funds; failing to maintain a ledger book or similar record of his escrow account in violation of the rules of this court; failing to cooperate with the petitioner in its legitimate investigation of a complaint; failing to fully account for estate funds; and converting to his own use clients’ funds in excess of $28,000.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct indicated above. Petitioner’s motion insofar as it seeks to confirm the special referee’s report is granted and is otherwise denied. Respondent’s motion insofar as it seeks to confirm the special referee’s report is granted and is otherwise denied.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred and his name is ordered stricken from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.